                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

VICTOR ENRIQUE DIAZ,                            )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       2:13-cr-00029-GZS-3
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                Respondent                      )


             RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

        Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence. (Motion, ECF No. 909.) The Government asks the Court to dismiss the matter

because Petitioner filed the motion after the statute of limitations expired. (Response, ECF

No. 915.)

        Following a review of Petitioner’s section 2255 motion, the Government’s response,

and the record, I recommend the Court dismiss the motion.

                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        In April 2013, a grand jury indicted Petitioner for conspiracy to distribute and

possess with intent to distribute heroin in violation of 21 U.S.C. §§ 846 and 841(a)(1).

(Superseding Indictment, ECF No. 156; Superseding Information, ECF No. 362; Waiver

of Indictment, ECF No. 363.)1 In October 2013, Petitioner pled guilty pursuant to a plea

agreement. (Change of Plea Hearing, ECF No. 364; Plea Agreement, ECF No. 314, Plea



1
  Because Petitioner agreed to proceed under the superseding information by waiving indictment, the Court
later dismissed the superseding indictment. (Order, ECF No. 372.)
Agreement Supplement, ECF No. 321.) The Court sentenced Petitioner to 188 months in

prison. (Judgment, ECF No. 534, Amended Judgment, ECF No. 544.) Petitioner filed an

appeal; the First Circuit affirmed in November 2014. (Notice of Appeal, ECF No. 540;

Judgment of the Court of Appeals, ECF No. 754.)

       Petitioner dated the current § 2255 motion on January 6, 2020, and the Court

docketed it on February 18, 2020. (Motion, ECF No. 909.)

                                       DISCUSSION

       Title 28 U.S.C. § 2255(f) provides:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of –

          (1) the date on which the judgment of conviction becomes final;

          (2) the date on which the impediment to making a motion created by
          governmental action in violation of the Constitution or laws of the United
          States is removed, if the movant was prevented from making a motion by
          such governmental action;

          (3) the date on which the right asserted was initially recognized by the
          Supreme Court, if that right has been newly recognized by the Supreme
          Court and made retroactively applicable to cases on collateral review; or

          (4) the date on which the facts supporting the claim or claims presented
          could have been discovered through the exercise of due diligence.

When there are multiple claims at issue, “the period of limitation in 28 U.S.C. § 2255(f)

should be applied on a claim-by-claim basis.” Capozzi v. United States, 768 F.3d 32, 33

(1st Cir. 2014).

       Petitioner does not allege, nor does the record reflect, that the Government imposed

an impediment to a timely filing; Petitioner’s claims do not rely on a right newly-


                                             2
recognized by the Supreme Court and made retroactively applicable to cases on collateral

review; and Petitioner does not allege newly-discovered facts in support of his section 2255

claims.2 Because paragraphs (2), (3), and (4) do not apply, therefore, the limitations period

began to run when Petitioner’s amended judgment of conviction became final.3

        The Court entered Petitioner’s amended judgment of conviction on February 3,

2014. The First Circuit upheld the judgment on November 17, 2014. Petitioner then had

ninety days to seek a writ of certiorari from the United States Supreme Court. Sup. Ct. R.

13. Petitioner’s judgment became final following the expiration of the ninety-day period

on February 16, 2015. See Clay v. United States, 537 U.S. 522, 532 (2003) (“We hold that,

for federal criminal defendants who do not file a petition for certiorari with this Court on

direct review, § 2255’s one-year limitation period starts to run when the time for seeking

such review expires”).4 The limitation period for filing a section 2255 motion to challenge


2
  To the extent Petitioner claims to have “found some proof[ ]”of Government misconduct, (Motion at 8),
that allegation does not constitute newly discovered evidence supporting his claim. The evidence Petitioner
points to is the drug quantity mentioned in the prosecution version of the offense, (ECF No. 289), which
was lower than the quantity later attributed to him for purposes of the sentencing guidelines. That drug
quantity discrepancy is not unusual given the broader definition of relevant conduct within the sentencing
guidelines and the lower evidentiary standard for facts at sentencing than for facts at the guilt phase. The
quantities at issue were also readily apparent at sentencing, even if Petitioner was not subjectively aware of
the difference between the two numbers, the discrepancy could have been discovered with the exercise of
diligence at that time. Moreover, even if a discrepancy like the one Petitioner raises could constitute newly
discovered evidence, because the relevant numbers were evident at the time of sentencing at the very latest,
that issue would not meaningfully alter the starting date for the limitations period.
3
  The AEDPA restrictions are “interpreted with respect to the judgment challenged.” See Magwood v.
Patterson, 561 U.S. 320, 331–33, 338–39 (2010). Because the Court issued an amended judgment, it is
generally the new “intervening judgment” that controls the analysis of the statute of limitations and second
or successive petitions. Id.; Burton v. Stewart, 549 U.S. 147, 156–57 (2007) (per curiam).
4
 The ninety-day period expired on February 15, 2015, but because that was a Sunday, the time to seek a
writ of certiorari ran through the next court business day, February 16, 2015. See S. Ct. Rule 30.1; Fed R.
Civ. P. 6(a)(1)(C), 6(a)(3)(A).


                                                      3
the judgment expired one year later, on February 16, 2016. See Rogers v. United States,

180 F.3d 349, 355 n.13 (1st Cir. 1999) (“When a statute of limitations is measured in years,

the last day for instituting the action is the anniversary date of the start of the limitations

period”) (quotation omitted). Petitioner filed his motion in February 2020, approximately

four years after the limitations period expired.

        “[T]he AEDPA statute of limitations defense is not jurisdictional” and “is subject

to equitable tolling in appropriate cases.” Holland v. Florida, 560 U.S. 631, 645 (2010)

(internal quotations omitted). “To obtain tolling . . . a petitioner bears a substantial burden

to establish . . . that he exercised reasonable diligence in trying to preserve his rights but

was prevented from timely filing by extraordinary circumstances.” Dominguez v. Duval,

527 F. App’x 38, 40 (1st Cir. 2013); see also Trapp v. Spencer, 479 F.3d 53, 61 (1st Cir.

2007) (discussing illustrative cases). “The diligence prong covers those affairs within the

petitioner’s control, while the extraordinary-circumstances prong covers matters outside

his control.” Blue v. Medeiros, 913 F.3d 1, 8 (1st Cir. 2019). Petitioner does not allege

any circumstances warranting equitable tolling.5




5
  Petitioner attached an application he allegedly filed with the First Circuit to obtain permission to file a
second § 2255 motion. (Application, ECF No. 909-1.) Under 18 U.S.C. § 3582(c), Petitioner previously
filed two motions to reduce his sentence based on a guideline amendment, (Motions to Reduce Sentence,
ECF Nos. 818, 899), but Petitioner has not filed a prior § 2255 motion. To the extent that the application
to the First Circuit could be construed as an argument for equitable tolling of the statute of limitations, the
argument fails because a motion to reduce a sentence generally does not toll the limitations period. See
United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (rejecting argument that litigation of § 3582(c)
motion warrants tolling). Furthermore, even if Petitioner’s motions could justify tolling the limitations
period, the two motions combined were only pending for about two months. (Orders on Motions to Reduce
Sentence, ECF Nos. 830, 901.) Petitioner must account for four years in order to excuse his late filing of
the § 2255 motion.


                                                      4
        In sum, because Petitioner did not file the § 2255 motion within the applicable

limitation period, and because equitable tolling does not apply, dismissal is warranted.6

                                            CONCLUSION

        Based on the foregoing analysis, I recommend that the Court dismiss Petitioner’s

motion for habeas relief under 28 U.S.C. § 2255. I further recommend that the Court deny

a certificate of appealability pursuant to Rule 11 of the Rules Governing Section 2255

Cases because there is no substantial showing of the denial of a constitutional right within

the meaning of 28 U.S.C. § 2253(c)(2).

                                              NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court’s order.


                                                        /s/ John C. Nivison
                                                        U.S. Magistrate Judge

Dated this 21st day of June, 2021.




6
  At the same time the Court sentenced Petitioner in this matter, the Court sentenced Petitioner to a
concurrent sentence of the same duration in the matter of United States v. Diaz, No. 2:13-cr-00072-GZS.
Although Petitioner did not include 2:13-cr-00072-GZS on his motion, the number “2” appears just after
the docket number on the motion, which suggests Petitioner might have intended to file the motion in both
cases. To the extent Petitioner also intended to file the motion in 2:13-cr-00072-GZS, the same analysis
would apply.

                                                   5
